Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 3, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155500(18)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  VANESSA OZIMEK,                                                                                                     Justices
           Plaintiff-Appellant,
  v                                                                 SC: 155500
                                                                    COA: 335459
                                                                    Wayne CC: 13-109046-DC
  LEE J. RODGERS,
             Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion to dismiss the application for leave to appeal the
  February 8, 2017 order of the Court of Appeals is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 3, 2018
         s1227
                                                                               Clerk